Citation Nr: 1758193	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-00 327		DATE


THE ISSUES

1.  Entitlement to service connection for fatigue.

2.  Entitlement to service connection for autoimmune hepatitis.

3.  Entitlement to service connection for a respiratory disability.

4.  Entitlement to service connection for pancreatitis, to include as secondary to autoimmune hepatitis. 

5.  Entitlement to service connection for polyarthralgia of the spine, knees, feet, elbows, and hips, to include as secondary to autoimmune hepatitis.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to autoimmune hepatitis. 


ORDER

The appeal on the issue of entitlement to service connection for fatigue is dismissed.

Service connection for autoimmune hepatitis is granted.

Service connection for bronchiectasis is granted.

FINDINGS OF FACT

1.  On the record at the May 2017 Board hearing, the Veteran withdrew the appeal of the issue of entitlement to service connection for fatigue.  

2.  The evidence of record demonstrates the Veteran incurred the autoimmune hepatitis while on active duty service.

3.  There is no clear and unmistakable evidence of a respiratory disability pre-existing service, and the Veteran demonstrated continuing symptomatology of bronchiectasis after leaving active duty service until diagnosis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for fatigue have been met.  38 U.S.C. § 7105(b)(2)-(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for autoimmune hepatitis have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  The criteria for service connection for a respiratory disability, to include bronchiectasis, have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty with the United States Army from November 2002 to March 2003 and June 2004 to July 2004, with additional service in the Tennessee Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in May 2017.  

The issues of service connection for pancreatitis, an acquired psychiatric disorder, and polyarthralgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  During the May 2017 hearing, on the record, the Veteran withdrew the appeal of the issue of service connection for fatigue.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

An alternative method of establishing the second and third elements of service connection for a disability enumerated in section 3.309(a) is by demonstrating a continuity of symptomatology.  The evidence must show (1) a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).

Here, the Veteran has been diagnosed with chronic liver disease, specifically autoimmune hepatitis.  This diagnosis is amply reflected throughout her VA treatment records, beginning in February 2009.  The record also contains test results taken during the Veteran's final period of active duty service.  These test results show an elevated level of liver function, particularly the Veteran's antinuclear antibodies.  Finally, the record also contains a medical opinion written by the Veteran's VA physician, who opined that it is likely the condition began while the Veteran was on active duty, given the elevated liver function findings made during that period.  

Therefore, after resolving any reasonable doubt in favor of the Veteran, the Board finds entitlement to service connection for autoimmune hepatitis is warranted.

Turning now to the Veteran's claim for service connection for a respiratory disability, she has asserted claims including asthma, COPD, and bronchiectasis.  At the May 2017 hearing, the Veteran testified that she had treatment for pulmonary and respiratory issues prior to service, and there are medical records detailing treatment for respiratory problems as early as 15 days after her birth until shortly before her seventh birthday.  The Veteran asserts that conditions during her active service aggravated this condition, and it has been worse since service.

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by active service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  The term "noted" refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  To rebut the presumption of soundness under 38 U.S.C. § 1111, there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.  

Here, on her August 2002 enlistment examination, the Veteran indicated that she had been diagnosed with bronchitis and sinusitis, and had been prescribed an inhaler.  The examiner noted that the bronchitis was not asthma and pre-dated service by 3-4 years.  The examiner further noted that the Veteran did not have sinusitis, but had a sinus infection once with bronchitis.  Importantly, the examiner noted no abnormalities of the Veteran's respiratory system at the time of entrance into military service.  Thus, her respiratory system was found to be normal on clinical examination at her time of entry into military service.  Therefore, the presumption of soundness attaches in this case with respect to respiratory disability.  

The burden now shifts to VA to rebut the presumption by showing by clear and unmistakable evidence both that the disability pre-existed service and was not aggravated during service.  The medical records from the Veteran's childhood indicate a history of respiratory problems, primarily diagnosed as bronchitis or early pneumonitis.  However, the records date from the Veteran's birth to just prior to her seventh birthday (over a decade prior to her entry into military service).  Accordingly, the Board finds that the record does not clearly and unmistakably show that the disability pre-existed service.  Therefore, VA cannot rebut the presumption of soundness with respect to the Veteran's respiratory system and the salient question is not one of aggravation of a pre-existing condition, but rather one of direct service connection.  

The Veteran was diagnosed with asthma and bronchiectasis in December 2004 by her private physician.  These diagnoses were a result of a several months of consultation and testing, prompted by treatment for pneumonia symptoms during service in July 2004 which ultimately caused her to end her period of active service early and return home.

Pneumonia symptoms were noted during service, and the Veteran's private treatment records reflects evidence of post-service continuity of lung and respiratory symptomatology, including chronic cough, mild to moderate obstruction to air flow on spirometry, and shortness of breath.  As bronchiectasis is enumerated in section 3.309(a) as a chronic disease, this documented continuity of symptomatology is sufficient to link the Veteran's in-service complaints with the bronchiectasis diagnosis less than five months after leaving service.

The Board acknowledges that the Veteran underwent a VA respiratory conditions examination in October 2013, during which the examiner opined that the Veteran's current respiratory diagnoses are ongoing respiratory problems stemming from the problems noted in childhood and were therefore not related to her military service.  However, as noted above, the presumption of soundness attached in this case with respect to a respiratory disability.  Accordingly, the October 2013 VA examiner's opinion is based on an incorrect factual basis and has no probative value.   

Accordingly, service connection for bronchiectasis is warranted.

REMAND

Given the findings of service connection above, a remand is necessary for additional development of the remaining claims in this appeal.  In particular, the claims for service connection for pancreatitis, polyarthralgia, and an acquired psychiatric disorder are all alleged to be secondary to the autoimmune hepatitis.  The Veteran's VA treatment records indicate that the pancreatitis was related to medication for autoimmune hepatitis; that the Veteran has complained of multijoint pain in conjunction with the June 2004 in-service episode of pneumonia since as early as April 2005; and that pressures related to being unable to work and socialize because of the autoimmune hepatitis illness have led to feelings of depression and anxiety.  Accordingly, VA should obtain examinations and medical opinions as appropriate to address secondary service connection for these claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate practitioner to address pancreatitis.  After review of the claims file, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pancreatitis is caused by or aggravated by the Veteran's service-connected autoimmune hepatitis.  If aggravation of the pancreatitis by the service-connected autoimmune hepatitis is found, the examiner must attempt to establish a baseline level of severity of the pancreatitis prior to aggravation by the service-connected disability.

All opinions must be accompanied by a clear rationale.  

2.  Forward the claims file to an appropriate practitioner to address polyarthralgia.  After review of the claims file, the examiner is to provide the following opinions:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the polyarthralgia began in or is otherwise caused by the Veteran's active military service.  The examiner should address the Veteran's reports that her multijoint pain began in conjunction with the June 2004 episode of pneumonia that occurred during active duty service.  

b)  Whether it is at least as likely as not (50 percent or greater probability) that the polyarthralgia is caused by or aggravated by the Veteran's service-connected autoimmune hepatitis.  If aggravation of the polyarthralgia by the service-connected autoimmune hepatitis is found, the examiner must attempt to establish a baseline level of severity of the polyarthralgia prior to aggravation by the service-connected disability.

All opinions must be accompanied by a clear rationale.  

3.  Schedule the Veteran for an examination with an appropriate clinician to determine whether any current psychiatric disorder, to include depression and anxiety, is related to either the Veteran's military service or the autoimmune hepatitis.  Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found.  

Then, for each psychiatric disorder identified, the examiner must provide the following opinions:  

a)  Whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder began in or is otherwise caused by the Veteran's active military service.  

b)  Whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder is caused by or aggravated by the Veteran's service-connected autoimmune hepatitis.  If aggravation of the psychiatric disorder by the autoimmune hepatitis is found, the examiner must attempt to establish a baseline level of severity of the psychiatric disorder prior to aggravation by the autoimmune hepatitis.

All opinions must be accompanied by a clear rationale.  

4.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Tennessee Department of Veterans' Affairs


Department of Veterans Affairs


